UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6007



TIMOTHY LEE COLES,

                                              Plaintiff - Appellant,

          versus


PAGE TRUE, Chief Warden,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-05-218-3)


Submitted:   May 31, 2006                     Decided:   June 9, 2006


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Lee Coles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Timothy Lee Coles appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Coles v. True,

No. CA-05-218-3 (E.D. Va. filed Dec. 13, 2005 & entered Dec. 14,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -